Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 06/09/2022. 
Claims 19-26 are currently pending.
The objection of claims 19-25 is withdrawn in view of the above amendment.
The rejection of claims 21-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment and remarks.  However, claim 25 remains indefinite and rejected under 112(b).  See the 112 rejection, below.
	Newly added claim 26 also raises new 112 issues.  See the new 112 rejections, below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
On page 9 of Applicant’s response filed 06/09/2022, Applicant states they respectfully believe that none of the claims should be interpreted under 35 U.S.C. 112(f) and that it appears the Examiner makes the same conclusion.  In response, this is not the case.  It is the Office’s position that instant claims 22 and 25 indeed invoke 35 U.S.C. 112(f): 
	In claim 22, the limitation “wherein the reversible light-controlled molecular switch device further includes a visible light generating means and an ultraviolet light generating means, for respectively radiating visible light or ultraviolet light to the reversible light-controlled molecular switch device” invokes 112(f).  Grammatically, the underlined portions of the claim amount to two alternative cases 1) a visible light generating means for radiating visible light, and 2) an ultraviolet light generating means for radiating ultraviolet light.  The claim uses the term “means” modified by functional language “for” and is not modified by sufficient structure, material, or acts for performing the claimed function “respectively radiating visible light or ultraviolet light”.  
	In claim 25, the limitation “wherein the reversible temperature-controlled molecular switch device further comprises a temperature control means for providing the temperature-controlled molecular switch device with a temperature below 160 K or above 220 K, or a temperature below 100 K or above 300 K” invokes 112(f).  The claim uses the term “means” modified by functional language “for” and is not modified by sufficient structure, material, or acts for performing the claimed function “providing the temperature-controlled molecular switch device with a temperature below 160 K or above 220 K, or a temperature below 100 K or above 300 K”.  

For purposes of claim interpretation the Office additionally notes the following:
Applicant's clear and definite meanings for the claimed terms "high conductive state" and "low conductive state" explicitly defined on pages 7-8 of the original specification are noted; 
Applicant’s disclosure of visible light generating means and ultraviolet light generating means on pages 44, 62, and 75 of the original specification are noted; 
Applicant’s disclosure of voltage generating means on pages 49, 53, 66, 79, and 80 of the original specification are noted; 
Any recitation to "the molecular junction device" in claims 20-24 (which are all ultimately dependent on claim 19) is construed as clearly referring to and incorporating the diarylethene-graphene molecular junction device structure recited in claim 19.  Note that, claim 19 directly sets forth this link by reciting "A diarylethene-graphene molecular junction device, wherein the molecular junction device comprises ..."; and
In claims 20, 23, and 24, 1) instant Formulae I-1 and II-1 correspond to species within Formula 1 recited in the independent claim, 2) instant Formulae I-2 and II-2 correspond to species within Formula 2 recited in the independent claim, 3) instant Formula III-1 corresponds to a species within Formula 3 recited in the independent claim, and 4) instant Formula III-2 corresponds to a species within Formula 4 recited in the independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 25, the claim limitation “wherein the reversible temperature-controlled molecular switch device further comprises a temperature control means for providing the temperature-controlled molecular switch device with a temperature below 160 K or above 220 K, or a temperature below 100 K or above 300 K” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Note that, while the specification discusses/discloses structures that perform visible light generating means, ultraviolet generating means, and voltage generating means, the disclosure is devoid of any structure that performs the function in claim 25 (a temperature control means for providing the device with the specified temperature(s)).  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In claim 26, the term(s) “the diarylethene compound of Formula 1-1 or Formula 1-2” (repeated three times in the claim) lack sufficient antecedent basis in the claim, which renders the claim indefinite.  Claim 26 is dependent on claim 21 which is dependent on claim 19.  Claim 19 merely recites diarylethene compound formulae of Formula 1, Formula 2, Formula 3, or Formula 4, and neither claim 19 or 21 recite any diarylethene compound of Formula 1-1 or 1-2.  If Applicant changes the dependency of claim 26 to depend on another claim with more specific formulae, Applicant is cautioned for purposes of compact prosecution none of the other claims recite a Formula “1-1” or “1-2” but rather formulae numbered “I-1”, “I-2”, “II-1”, “II-2”, “III-1”, and “III-2” beginning with a Roman numeral.  
	Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 26, the limitation(s) “(3) the reversible molecular switch device is the reversible temperature-controlled molecular switch device, wherein … the reversible temperature-controlled molecular switch device exhibits a low conductive state at a temperature below 160 K, and exhibits a high conductive state at a temperature above 220 K” fail to further limit the subject matter of its parent claim 21 or include all the limitations of its parent claim 21.  The problem here is parent claim 21 recites “(3) the reversible molecular switch device is a reversible temperature-controlled molecular switch device; wherein when the reversible temperature-controlled molecular switch device comprises a diarylethene compound of any of Formulae 1-4, the reversible temperature-controlled molecular switch device exhibits a low conductive state at a temperature below 100 K, and a high conductive state at a temperature above 300 K;”.  In other words, the parent claim’s maximum temperature for a low conductive state is 100 K exclusive whereas the instant claim’s maximum temperature for a low conductive state is 160 K exclusive and the parent claim’s minimum temperature for a high conductive state is 300 K exclusive whereas the instant claim’s minimum temperature for a high conductive state is 220 K exclusive, and the instant claim extends the temperature ranges beyond their previous maximum/minimum values and accordingly fails to further limit or include the subject matter of the parent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant's arguments regarding the 112(b) rejection of claim 25 filed 06/09/2022 have been fully considered but they are not persuasive.  Applicant argues claim 25 is definite because the structure, material, or act of the temperature control means is not limited because it is common in the art.  This argument is not persuasive because the claim invokes 35 U.S.C. 112(f) (the claim uses the term “means” modified by functional language “for” and is not modified by sufficient structure, material, or acts for performing the claimed function “providing the temperature-controlled molecular switch device with a temperature below 160 K or above 220 K, or a temperature below 100 K or above 300 K”) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As previously described, the disclosure is devoid of any structure that performs the function in claim 25 (a temperature control means for providing the device with the specified temperature(s)).  Applicant’s argument that the claim is definite because the temperature controls means is not limited because it is common in the art does not comply with or constitute any of the listed reasons of record of how to overcome this type of rejection: 
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In any event, Applicant’s argument that the claimed temperature control means in a reversible molecular switch device or transistor device comprising a diarylethene-graphene molecular junction device is common the art is not persuasive because Attorney arguments cannot take the place of evidence.  The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
Accordingly, the rejection is maintained for the reasons of record.
Allowable Subject Matter & Reasons for Allowance
Claims 19-24 are allowed.
Claim 25 would be allowable if rewritten or amended to overcome the claim objection(s) and/or claim rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The instant claims are allowed/allowable over the closest prior art of record for the reasons already of record and set forth in the previous Non-Final Office action mailed 03/10/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
June 15, 2022